DETAILED ACTION
This action is in response the communications filed on 02/26/2021 in which claims 1, 8, 9, 10, 12, 15, 16 and 18 have been amended, and claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 7,346,593 B2) in view of Gopalan (US 2010/0030544 A1) in view of Engers (US 9,542,296 B1) in view of Jain (US 2012/0290266 A1) in further view of Anderson (US 20160358106 A1).
In regard to claims 1, 9, 15, Takeuchi teaches: A method comprising: for an… device not having an available history… : (Spec. [0009] not having access to a history of the sensor data.) (Takeuchi, "The present invention relates to an autoregressive model learning device for time-series data and a device to a data updating device [a device] and comprises a forgetting type sufficient statistic calculator [not having available history] 11 to receive input xt"; a data updating device comprising a forgetting type calculator is a device not having an available history; Col. 2 ln. 37, "an autoregressive model learning device that sequentially reads the data string of the real number vector values and learns the probability distribution for generation of the data string using the autoregressive model comprises a data updating device that updates the sufficient statistic of the autoregressive model with forgetting the past data using newly read data")
... an initial baseline of anomalies in the sensor data… (Spec. [0050] The goal of the training phase 512 for each sensor 108 is to generate a statistical baseline) (Takeuchi Col. 8 ln. 22, "The score calculator 23 [an initial baseline of anomalies] reads the parameters and data [sensor data] of the probability density functions Fp and Fqk  and calculates the score for data xt.")
said anomalies comprising sensor data outside an expected range; (Takeuchi Col. 9 ln. 53, "The score judgement device 44 accesses the database of the scored data 43 and sends the data over the predetermined threshold [an expected range] selected from the stored data using the outlier score [a baseline of anomalies]…")
receiving new sensor data after establishing the… initial baselines; (Takeuchi Col. 8 ln. 41, "The entire system is initialized first. Some predetermined values are set to the devices to store the parameters and data. The device shown in the figure works as follows every time the t-th data [new sensor data] zt'=(xt, yt)' is input")
creating updated baselines of distribution of anomalies… based on the new sensor data; (Takeuchi, "The score calculator 23 calculates the score for data zt as the outlier score st based on the parameter ξ of the probability density function Fp input and saved in the past, the input data zt [new sensor data] and the past data 'zt−1, zt−2, . . . , zt−u' (Step 402)"; Col. 8 ln. 52, "Then, the obtained outlier score st [an updated baseline] is sent to the moving average calculator 22 and at the same time output to outside (Step 403).")
Takeuchi does not teach, but Gopalan teaches: 
… establishing… , by a computer coupled to the… device, (Gopapan, [0066], "The forecasting and outlier detection system 30 [a computer] analyzes traffic data collected by collector devices 12 to identify potential anomalies or changes in the network traffic across network devices 15 [the device].")
receiving sensor data from a plurality of sensors associated with the… device… (Gopalan [0069], "Referring to FIG. 3, an overview of exemplary anomaly detection process 60 is shown. Sensors [a plurality of sensors], routers, ports, interfaces, and other 3rd party probes send 62 traffic data [sensor data] to the system 30")
evaluating, by the computer, the new sensor data  compared to the updated baselines based on a plurality of different time scales; and (Gopalan [0072], "After the time series profile initialization is complete, the system 30 generates 74 a forecast of network traffic based on the time series profile… The forecasted value [baseline] based on the Holt-Winters model changes based on observed network traffic [new sensor data] and exhibits dual seasonality, for example daily and weekly seasonality [different time scales]."; [0073] "In addition to determining a forecasted value for any given time, system 30 also determines a prediction interval around the forecasted value that provides an interval used to determine if network traffic is abnormally high or low [evaluating]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi to incorporate the teachings of Gopalan by including the time series outlier detection technique. Doing so would reduce false positives by using similarity in traffic variability across multiple seasons to construct prediction intervals around each forecast/expected value (Gopalan — [0044]).
Takeuchi and Gopalan do not teach, but Engers teaches: 
… of either failures or degraded performance: (Engers Col. 1 ln. 62, "The likelihood of failure of the device can be determined for a time period such as over a thirty day period")
determining a… health status… (Engers Col. 1, "The provider network determines a criterion such as a probability at which the device will be replaced. For example, the provider network can replace a disk drive if the determined probability of failure [a health status] is 95% over the next 30 days. ")
determining whether the… device is indicating an increased probability of failure or degraded performance based on the determined health statuses… (Engers Col. 1 ln. 62, "The likelihood of failure of the device can be determined for a time period such as over a thirty day period."; Col. 2 ln. 32, "A dynamic statistical model can be established using data from hosts on the provider network."; "Failure prediction engine 100 may be configured to provide analysis and diagnostics for providing predicted event probabilities based on real time or accumulated and/or archived monitoring of various devices.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi and Gopalan to incorporate the teachings of Engers by including a predicted probability of a failure. Doing so allow the system to predict failure of a device before a failure actually occurs, allowing the service provider to take preemptive measures (Engers — Col. 1 ln.47).
Takeuchi, Gopalan and Engers do not teach, but Jain teaches: 
… said plurality of sensors comprising a plurality of groups of sensors… (Jain, [0025] "FIG. 1 illustrates an example sensor network 100. Sensor network 100 comprises a sensor array 110 [groups of sensors]… The data collected by sensors 112 in sensor array 110 may be processed, analyzed, and stored using the computational and data storage resources of sensor network 100")
establishing for each of… groups of sensors…, (Jain, [0034] "FIG. 2A illustrates an example data flow in a sensor network."; [0035] "the sensors in sensor array 210 [each groups of sensors] each produce their own data stream [data are analyzed independently for each group], which is transmitted to analysis system 280"; [0125] "Analysis system 180 may generate models of various types, including baseline models, statistical models, predictive models, etc. A baseline model is a model that serves as a basis for comparison, and is typically generated using controlled data (i.e., baseline data) over a specified period (i.e., a control period).")
receiving… (Jain, [0143] "Analysis system 180 may also update and refine the predictive model based on new data generated by sensor array 110."; [0195] "… analysis system 180 may access one or more data streams from one or more physiological, psychological, behavioral, or environmental sensors to measure and monitor stress in a person. The data streams may comprise physiological data of the person, psychological data of the person, behavioral of the person, or environmental data, respectively. [receiving data from respective groups]")
creating (Jain, [0185] "Analysis system 180 may also update and refine the stress model based on new physiological, psychological, behavioral, or environmental generated by sensor array 110. [data updated based on the group]")
determining a respective… status for each of the… groups of sensors based on the evaluated sensor data; (Jain, [0062] "analysis system 180 may analyze a data stream in reference to its corresponding set of control parameters to determine if the data stream deviates from its corresponding set of control parameters. Analysis system 180 may use any suitable process, calculation, or technique to determine if a data stream deviates from its corresponding set of control parameters. A sensor 112 or data stream deviates from its corresponding set of control parameters when one or more samples in the data stream indicate that the sensor or data stream is not at a normal or expected state. [respective status for each of the groups/sensor array]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi, Gopalan and Engers to incorporate the teachings of Jain by including heterogeneous sensors and respective data streams. Doing so allow the system to undertake a variety of tasks and generate correlations and conclusions based on the data streams. (Jain — [0025] "Sensor network 100 may integrate heterogeneous sensor, data, and computational resources deployed over a wide area. Sensor network 100 may be used to undertake a variety of tasks, such as physiological, psychological, behavioral, and environmental monitoring and analysis."; [0121] "analysis system 180 may use a variety of data analysis techniques, including data mining, data fusion, distributed database processing, or artificial intelligence. These techniques may be applied to analyze various data streams and to generate correlations and conclusions based on the data. Analysis system 180 may analyze a plurality of data streams to determine if the data streams are related. A relationship between data streams may include, for example, correlations, causal relationships, dependent relationships, reciprocal relationships, data equivalence, another suitable relationship, or two or more such relationship. ")
Takeuchi, Gopalan, Engers and Jain do not teach, but Anderson teaches: an Internet of Things (loT) device…  the IoT device (Anderson, [0028] "Referring to FIG. 1, a block diagram of a failure prediction device 100 is shown in accordance with an illustrative embodiment."; [0041] "Data stored in historical electrical system data 122 may be generated as part of the Internet of Things (IoT) [IoT device], where things (e.g., machines, devices, phones, sensors) can be connected to networks and the data from these things collected and processed within the things and/or external to the things before being stored in historical electrical system data 122. For example, the IoT can include sensors in many different devices and types of devices.")
...said plurality of groups including a first group of sensors related to engine performance, a second group of sensors related to atmospheric conditions, and a third group of sensors related to work output of said loT device; … said first, second and third (Anderson, ; [0040] "Historical electrical system data 122 may be stored... and accessed by failure prediction device 100... Data stored in historical electrical system data 122 may include sensor measurements or signal values captured by a sensor and/or generated from the sensor measurements or signal values."; [0134] "A sensor may measure a physical quantity in an environment to which the sensor is associated and generate a corresponding measurement datum that typically is associated with a time that the measurement datum is generated. The environment to which the sensor is associated for monitoring includes a power usage at a location. Example sensors include a pressure sensor, a temperature sensor [e.g. sensors related to engine performance / first], a position or location sensor, a voltage sensor, a current sensor, a frequency sensor, a phase angle sensor [e.g. sensors related to work output / third], a humidity sensor, a dewpoint sensor [e.g. sensors related to atmospheric conditions / second], etc. that may be mounted to various components used as part of the system such as an electrical meter.")
an… probability of failure or degraded performance based on the determined health statuses (Anderson, [0010] "FIGS. 2A, 2B, 2C, and 2D depict a flow diagram illustrating examples of operations performed by the failure prediction device of FIG. 1"; [0034] "The defined probability of failure model 130 may be used to determine a probability of failure [probability of failure or degraded performance] of an electrical transformer..."; [0188] "For example, failure prediction application 1500 may extract sensor measurement data [e.g. health statuses of multiple types of sensors] from the received event block object and store the extracted sensor measurement data in historical electrical system data 122. In addition, failure prediction application 1500 may perform one or more of operations 228, 230, 232, and/or 234 of FIG. 2A. Failure prediction application 1500 further may send the resulting data to status monitoring system 1008.") of the first group of sensors related to engine performance, the second group of sensors related to atmospheric conditions, and the third group of sensors related to work output of said loT device. (Anderson, [0010] "FIGS. 2A, 2B, 2C, and 2D depict a flow diagram illustrating examples of operations performed by the failure prediction device of FIG. 1"; [0049] "Historical electrical system data 122 may be provided by an electric utility company for electric meters and/or transformers. Historical electrical system data 122 may include usage data from the electric meters and/or transformers as well as data associated with the electric meters and/or transformers such as customer information, location information, weather information, meter attribute information, meter maintenance information, meter event information, meter interval usage, transformer attribute information, etc. Different utilities may provide different types and combinations of data."; [0052] "Weather information [e.g. atmospheric conditions] may include a minimum temperature, a maximum temperature, a mean temperature, a current temperature, a mean dewpoint, etc." ;[0054] "Meter interval usage [e.g. work output] may include time and date kilowatt-hour (kWh) usage values, time of use flags, peak demand times, etc."; [0056] "Meter event information [e.g. engine performance] may include a detection of an event that occurs on a meter such as a time change event, a power outage event, a phase error event, a reverse rotation event, a tamper event, a notification event, an unknown event, an out of range event, etc."; [0134] "Example sensors include a pressure sensor, a temperature sensor [e.g. sensors related to engine performance], a position or location sensor, a voltage sensor, a current sensor, a frequency sensor, a phase angle sensor [e.g. sensors related to work output], a humidity sensor, a dewpoint sensor [e.g. sensors related to atmospheric conditions], etc. that may be mounted to various components used as part of the system such as an electrical meter.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi, Gopalan, Engers and Jain to incorporate the teachings of Anderson by including various types of sensor measurements of the IoT device. Doing so would allow the system to update the probability of device failure using the received sensor measurements. (Anderson, [0188] "... failure prediction application 1500 may extract sensor measurement data from the received event block object... failure prediction application 1500 may perform one or more of operations 228, 230, 232, and/or 234 of FIG. 2A. Failure prediction application 1500 further may send the resulting data to status monitoring system 1008.")
Claims 9 and 15 recite substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also apply to claims 9 and 15. In addition, Gopapan and Takeuchi teach:
(claim 9)  A non-transitory computer readable storage medium configured to store instructions that, when executed by a processor, cause the processor to perform: (Gopapan, [0066], "The forecasting and outlier detection system 30 [a computer] analyzes traffic data collected by collector devices 12 to identify potential anomalies or changes in the network traffic across network devices 15"; [0068] "Referring to FIG. 2, the forecasting and outlier detection system 30 is a device (a general depiction of a general purpose computing device is shown) that includes a processor 31, memory 34, and storage 36.")
establishing… an initial baseline of anomalies in the sensor data … (Takeuchi Col. 8 ln. 22, "The score calculator 23 [an initial baseline of anomalies] reads the parameters and data of the probability density functions Fp and Fqk  and calculates the score for data xt.") wherein a history of either device failures or device degraded performance is not available prior to establishing the initial baselines; (Takeuchi Col. 6 ln. 63, "the first embodiment is a data updating device and comprises a forgetting type sufficient statistic calculator 11 to receive input xt")
… by the processor… (Gopapan, [0068] "Referring to FIG. 2, the forecasting and outlier detection system 30 is a device (a general depiction of a general purpose computing device is shown) that includes a processor 31, memory 34, and storage 36.")
(claim 15) a device, comprising: a plurality of sensors configured to provide sensor data, said sensors comprising… (Gopalan [0066], "The forecasting and outlier detection system 30 analyzes traffic data collected by collector devices 12 to identify potential anomalies or changes in the network traffic across network devices 15 [the device]."; [0069], "Referring to FIG. 3, an overview of exemplary anomaly detection process 60 is shown. Sensors [a plurality of sensors], routers, ports, interfaces, and other 3rd party probes send 62 traffic data [sensor data] to the system 30")
a server, coupled to the device and not having access to a history of the sensor data (Takeuchi Col. 6 ln. 63, "a data updating device [a server] and comprises a forgetting type sufficient statistic calculator 11 to receive input xt") (Takeuchi Col. 2 ln. 37, "an autoregressive model learning device [a server] that sequentially reads the data string of the real number vector values and learns the probability distribution for generation of the data string using the autoregressive model comprises a data updating device [the device] that updates the sufficient statistic of the autoregressive model with forgetting the past data using newly read data")
In regard to claim 2, Takeuchi, Gopalan, Engers, Jain and Anderson teach: The method of claim 1, wherein establishing the initial baseline of anomalies requires evaluating the sensor data for samples of a number of anomalies for at least three time periods at a particular time scale wherein there is no maximum number of samples of sensor data required in order to establish the initial baseline. (Gopalan, "Initializing the Model", [0098], "Referring back to FIG. 11, when both daily [a particular time scale] and weekly seasonality is modeled, at least two weeks of data is used to initialize the model"; two weeks of data (more than three days) for the daily seasonality)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi to incorporate the teachings of Gopalan by including the time series outlier detection technique. Doing so would reduce false positives by using similarity in traffic variability across multiple seasons to construct prediction intervals around each forecast/expected value (Gopalan — [0044]).
In regard to claim 3, Takeuchi, Gopalan, Engers, Jain and Anderson teach: The method of claim 2, wherein the initial baseline conclusion is based either on a predetermined time period or a predetermined number of sensor data samples. (Gopalan [0111], "W is the number of values in the error window. Typically, W <<X, where X is number of values in a week. For example, if values are aggregated over 15 mins., a window size of 12 points may suffice (3 hours over the past week or past day), and X=672."; [0112] "In order to maintain sliding windows over past errors, at least (X+(W+l)/2) past errors [a predetermined number of data samples] need to be recorded for each time series, and each seasonality where X is the number of values in that season.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi to incorporate the teachings of Gopalan by including the time series outlier detection technique. Doing so would reduce false positives by using similarity in traffic variability across multiple seasons to construct prediction intervals around each forecast/expected value (Gopalan — [0044]).
In regard to claim 4, Takeuchi, Gopalan, Engers, Jain and Anderson teach: The method of claim 2, wherein establishing the initial baseline comprises determining a mean value and expected high and low limits relative to the mean, for anomaly occurrences in the sensor data. (Gopalan [0107], "At time t, given mean_w(t) and sigma_w(t) [limits], the parameters of the distribution of W errors in the corresponding window of time a week ago")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi to incorporate the teachings of Gopalan by including the time series outlier detection technique. Doing so would reduce false positives by using similarity in traffic variability across multiple seasons to construct prediction intervals around each forecast/expected value (Gopalan — [0044]).
In regard to claim 5, Takeuchi, Gopalan, Engers, Jain and Anderson teach: The method of claim 4, wherein the expected high and low limits comprises statistically calculated values above and below, respectively, the mean value, wherein the computer calculates the updated baseline from the initial baseline and the new sensor data, the updated baseline comprising an updated mean value and updated high and low limits. (Gopalan [0105] "Based on the acquired data, forecasted values are generated 165 and prediction intervals are generated 166 for each new forecast. [statistically calculated values] In order to generate the forecast, the HoltWinters model is used ( e.g., as described above). In order to generate the prediction intervals two windows, each of size W, are maintained. As shown in FIG. 15, with every new one-step-ahead forecast, the windows are slid right one step to include the next error and discard the oldest error in the window.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi to incorporate the teachings of Gopalan by including the time series outlier detection technique. Doing so would reduce false positives by using similarity in traffic variability across multiple seasons to construct prediction intervals around each forecast/expected value (Gopalan — [0044]).
In regard to claim 6, Takeuchi, Gopalan, Engers, Jain and Anderson teach: The method of claim 5, wherein the computer evaluates a count of anomalies in the new sensor data reflecting normal health if the new sensor data is between the updated high and low limits, (Gopalan [0077], "Referring to FIG. 5 an exemplary graph of a metric over time is shown. As shown in the graph, the typical traffic 90 as predicted based on historical traffic varies over time. A prediction interval 91 based on a statistically normal range")
wherein the computer determines occurrences of anomalies in the new sensor data reflecting an increased probability of failure or degraded performance if the anomaly count in the new sensor data comprises a value greater than the updated high limit or lower than the updated low limit for a specified time scale, (Gopalan [0109], "The system receives traffic information 168 and compares 169 the traffic information to the prediction interval to determine if the received information lies outside the interval. The observation x(t) is an outlier if it lies outside both the prediction interval based on daily seasonality and the interval based on weekly seasonality.")
wherein the computer determines the updated high and low limits from previous anomalous counts for historically comparable time periods. (Gopalan [0119], "The system also analyzes changes 186 in the level of network traffic for particular network entities using the same previous time period as compared to the traffic during the time of the anomaly.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi to incorporate the teachings of Gopalan by including the time series outlier detection technique. Doing so would reduce false positives by using similarity in traffic variability across multiple seasons to construct prediction intervals around each forecast/expected value (Gopalan — [0044]).
In regard to claim 7, Takeuchi, Gopalan, Engers, Jain and Anderson teach: The method of claim 1, wherein the plurality of different time scales comprises an immediate time scale based on the most recently received new sensor data and (Gopalan [0119], "the change in network traffic can be calculated by subtracting the network traffic [most recently received data] from a prior time period (e.g., one day ago, one week ago, one hour ago) from the network traffic at the time of the anomaly.") at least one of a window of previous time from the current time, fixed blocks of time within daily periods, days of the week, months of the year, and weeks of the year. (Gopalan [0096], "For example, each week is broken down into seven days (M, T, W, Th, F, S, Su) such that weekly seasonality can be observed by comparing the traffic for a particular time on a particular day to the traffic at the same time on the same day in the previous week (e.g., 9:00- 9: 15 am on Monday in week 2 can be compared to 9:00-9: 15 am on Monday in week 1 ). The daily seasonality can be observed by comparing the traffic for a particular time to the traffic at the same time on the previous day (e.g., 9:00-9: 15 am on Tuesday in week 2 can be compared to 9:00-9:15 am on Monday in week 2).")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi to incorporate the teachings of Gopalan by including the time series outlier detection technique. Doing so would reduce false positives by using similarity in traffic variability across multiple seasons to construct prediction intervals around each forecast/expected value (Gopalan — [0044]).
In regard to claim 8, Takeuchi, Gopalan, Engers, Jain teach: The method of claim 1, wherein evaluating the new sensor data comprises the computer checks each of the time scales of the plurality of time scales, wherein the computer determines the… device is indicating an increased probability of failure or degraded performance when the computer evaluates every time scale of the plurality of time scales as indicating an increased probability of failure or degraded performance. (Gopalan [0109], "The observation x(t) is an outlier if it lies outside both the prediction interval based on daily seasonality and the interval based on weekly seasonality.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi to incorporate the teachings of Gopalan by including the time series outlier detection technique. Doing so would reduce false positives by using similarity in traffic variability across multiple seasons to construct prediction intervals around each forecast/expected value (Gopalan — [0044]).
Takeuchi, Gopalan, Engers, Jain do not teach, but Anderson teaches: the IoT device (Anderson, [0041] "For example, the IoT [the IoT device] can include sensors in many different devices and types of devices.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi, Gopalan, Engers and Jain to incorporate the teachings of Anderson by including various types of sensor measurements of the IoT device. Doing so would allow the system to update the probability of device failure using the received sensor measurements.
In regard to claim 10, Takeuchi, Gopalan, Engers and Jain teach: The non-transitory computer readable storage medium of claim 9, wherein the plurality of sensors each produces the sensor data and the new sensor data, (Gopalan [0069], "Referring to FIG. 3, an overview of exemplary anomaly detection process 60 is shown. Sensors, routers, ports, interfaces, and other 3rd party probes send 62 traffic data to the system 30."; sensors producing traffic data [sensor data]) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi to incorporate the teachings of Gopalan by including the time series outlier detection technique. Doing so would reduce false positives by using similarity in traffic variability across multiple seasons to construct prediction intervals around each forecast/expected value (Gopalan — [0044]).
Enger further teaches: wherein an increased probability of failure or degraded performance for the… device is based on sensor data and new sensor data from the plurality of sensors. (Engers Col. 1 ln. 56, "The failure predictions are determined using historical and real time data [new sensor data]", Col. 1 ln. 62, "The likelihood of failure of the device can be determined for a time period such as over a thirty day period")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi and Gopalan to incorporate the teachings of Engers by including a predicted probability of a failure. Doing so allow the system to predict failure of a device before a failure actually occurs, allowing the service provider to take preemptive measures (Engers — Col. 1 ln.47).
Takeuchi, Gopalan, Engers, Jain do not teach, but Anderson teaches: the IoT device (Anderson, [0041] "For example, the IoT [the IoT device] can include sensors in many different devices and types of devices.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi, Gopalan, Engers and Jain to incorporate the teachings of Anderson by including various types of sensor measurements of the IoT device. Doing so would allow the system to update the probability of device failure using the received sensor measurements.
In regard to claim 11, Takeuchi, Gopalan, Engers, Jain and Anderson teach: The non-transitory computer readable storage medium of claim 9, wherein establishing the initial baseline and evaluating the new sensor data is performed in response to receiving the sensor data or the new sensor data, respectively, from each sensor of the plurality of sensors. (Gopalan [0110], "The model fitting and finding of outliers 165 is repeated for observed values beyond those used in initialization, to generate prediction intervals for the forecast, and compare against the raw observed value to find an outlier. As such, the intervals used to determine if an outlier exists are continually updated. This provides the advantage of allowing the intervals to change over time to compensate for trends in usage.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi to incorporate the teachings of Gopalan by including the time series outlier detection technique. Doing so would reduce false positives by using similarity in traffic variability across multiple seasons to construct prediction intervals around each forecast/expected value (Gopalan — [0044]).
In regard to claim 12, Takeuchi, Gopalan, Engers and Jain teach: The non-transitory computer readable storage medium of claim 9, wherein the processor determines the… device is indicating an increased probability of failure or degraded performance when the determined health status of at least one of the… groups of sensors reflects an increased probability of failure or degraded performance. (Engers Col. 4 ln. 49, "failure prediction engine 100 may not have access to all available data for the relevant devices because doing so would take too much time… The failure prediction engine 100 may use the available information to determine an initial probability for an event and update the probability as more information becomes available… As an example, the failure rate for a disk drive [one sensor] may be determined to be 1 %/month based on a historical failure rate for all disk drives for a particular provider…"; a sensor of the plurality sensors corresponds to a disk drive of all disk drives )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi and Gopalan to incorporate the teachings of Engers by including a predicted probability of a failure. Doing so allow the system to predict failure of a device before a failure actually occurs, allowing the service provider to take preemptive measures (Engers — Col. 1 ln.47).
Takeuchi, Gopalan, Engers, Jain do not teach, but Anderson teaches: the IoT device (Anderson, [0041] "For example, the IoT [the IoT device] can include sensors in many different devices and types of devices.")
.. of the first, second and third (Anderson, "Example sensors include a pressure sensor, a temperature sensor [e.g. sensors related to engine performance / first], a position or location sensor, a voltage sensor, a current sensor, a frequency sensor, a phase angle sensor [e.g. sensors related to work output / third], a humidity sensor, a dewpoint sensor [e.g. sensors related to atmospheric conditions / second], etc. that may be mounted to various components used as part of the system such as an electrical meter.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi, Gopalan, Engers and Jain to incorporate the teachings of Anderson by including various types of sensor measurements of the IoT device. Doing so would allow the system to update the probability of device failure using the received sensor measurements.
In regard to claim 13, Takeuchi, Gopalan, Engers, Jain and Anderson teach: The non-transitory computer readable storage medium of claim 9, wherein the receiving, creating, evaluating, and determining are performed independently for each group of the plurality of groups regardless of a number of sensors in each group. (Jain [0025], FIG. 1 illustrates an example sensor network 100. Sensor network 100 comprises a sensor array 110 [groups of sensors]… The data collected by sensors 112 in sensor array 110 may be processed, analyzed, and stored using the computational and data storage resources of sensor network 100; [0034] "FIG. 2A illustrates an example data flow in a sensor network."; [0035] "the sensors in sensor array 210 each produce their own data stream, which is transmitted to analysis system 280 [performed independently for each group]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi, Gopalan and Engers to incorporate the teachings of Jain by including heterogeneous sensors. Doing so allow the system to undertake a variety of tasks and generate correlations and conclusions based on the data streams
In regard to claim 14, Takeuchi, Gopalan, Engers, Jain and Anderson teach: The non-transitory computer readable storage medium of claim 13, wherein the processor determines said an increased probability of failure or degraded performance when at least one group reflects an increased probability of failure or degraded performance. (Engers Col. 6 ln. 5, "a time frame for the failure event prediction may be specified as well as the resources to be evaluated. For example, a user may want to determine the predicted failure rate for a group of disk drives over a period of one month. The failure prediction engine 100 may provide a detailed analysis and summary of results")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi and Gopalan to incorporate the teachings of Engers by including a predicted probability of a failure. Doing so allow the system to predict failure of a device before a failure actually occurs, allowing the service provider to take preemptive measures (Engers — Col. 1 ln.47).
In regard to claim 18, Takeuchi, Gopalan, Engers, Jain and Anderson teach: The system of claim 15, wherein the determining whether the IoT device (Anderson, [0041] "For example, the IoT [the IoT device] can include sensors in many different devices and types of devices.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi, Gopalan, Engers and Jain to incorporate the teachings of Anderson by including various types of sensor measurements of the IoT device. Doing so would allow the system to update the probability of device failure using the received sensor measurements.
…is indicating an increased probability of failure or degraded performance comprises the server updating anomalous counts for the new sensor data, wherein the anomalous counts comprises new sensor data comprising a value greater than a statistically determined high limit or lower than a statistically determined low limit, (Gopalan [0105] "Based on the acquired data, forecasted values are generated 165 and prediction intervals are generated 166 for each new forecast.) wherein the statistically determined high limit and the statistically determined low limit are determined from previous anomalous counts for historically comparable time periods. (Gopalan [0119], "The system also analyzes changes 186 in the level of network traffic for particular network entities using the same previous time period as compared to the traffic during the time of the anomaly.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi to incorporate the teachings of Gopalan by including the time series outlier detection technique. Doing so would reduce false positives by using similarity in traffic variability across multiple seasons to construct prediction intervals around each forecast/expected value (Gopalan — [0044]).
In regard to claim 19, Takeuchi, Gopalan, Engers, Jain and Anderson teach: The system of claim 15, wherein the server stores up to a predetermined amount of sensor data and new sensor data, wherein once the predetermined amount of sensor data has been stored, the server discards the oldest sensor data when said new sensor data is received. (Takeuchi Col. 6 ln. 63, "the first embodiment is a data updating device and comprises a forgetting type sufficient statistic calculator 11 to receive input x,"; Col. 7 ln. 18, "The forgetting type sufficient statistic calculator 11 deletes the oldest data it has stored when data xt is input (Step 201) and stores the newest data xt instead to obtain the data string 'xt, xt-1, ... , xt-k+1' (Step 202).")
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Gopalan in view of Engers in view of Jain in view of Anderson in further view of Phillips (US 8,068,727 B2).
In regard to claim 16, Takeuchi, Gopalan, Engers, Jain and Anderson teach: The system of claim 15, further comprising, … the IoT device (Anderson, [0041] "For example, the IoT [the IoT device] can include sensors in many different devices and types of devices.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi, Gopalan, Engers and Jain to incorporate the teachings of Anderson by including various types of sensor measurements of the IoT device. Doing so would allow the system to update the probability of device failure using the received sensor measurements.
Takeuchi, Gopalan, Engers, Jain and Anderson do not teach, but Phillips teaches: responsive to the sensor data or the new sensor data meeting or exceeding failure criteria, identifying the… device as failed at least until the server receives more recent sensor data not meeting or exceeding the failure criteria. (Phillips, See Fig. 7 second measured value, Col. 8 ln. 59, "the current of the powered anode is measured at block 701… If, however, the first threshold is exceeded, the control circuit 200 (FIG. 3) indicates a first warning (block 705) and measures the potential of the tank relative to the powered anode (block 707). If the second threshold is not exceeded at block 609, the water heater continues to operate while indicating the first warning and periodically repeats the subroutine of FIG. 7. If, however, the second threshold is exceeded, the control circuit 200 has determined that the tank is corroding")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi, Gopalan, Engers, Jain and Anderson to incorporate the teachings of Phillips by including dual threshold system. Doing so allow the system for multiple levels of protection depending upon the urgency of the observed tank degradation (Phillips — Col. 9 ln. 7).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Gopalan in view of Engers in view of Jain in view of Anderson in further view of Kashiyama (US7849227B2).
In regard to claim 17, Takeuchi, Gopalan, Engers, Jain and Anderson do not teach, but Kashiyama teaches: The system of claim 15, wherein the sensor data and the new sensor data comprises a device ID, a sensor ID, a sensor value, and a timestamp. (Kashiyama Col. 11 ln. 63, "The temperature stream data (S1) 201 of FIG. 3A is of a record format, and an application timestamp column 301, a temperature sensor ID column 302, a device ID column 303, a temperature column 304 [sensor value]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Takeuchi, Gopalan, Engers, Jain and Anderson to incorporate the teachings of Kashiyama by including time information in the stream data. Doing so realize a stream data processing in which the processing result is output in real time even if there is a delay in the stream data (Kashiyama— Col. 4 ln. 8).
Response to Arguments
Applicant's arguments filed on 02/26/2021 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are moot:
Applicant argues: (see p. 8 bottom, claim 1): “There is no disclosure in any of Takeuchi, Gopalan, Engers or Jain, taken alone or in combination, of grouping sensors into a first group related to engine performance, a second group related to atmospheric conditions, and a third group related to work output of the IoT device, nor of determining a health status for each of the first, second and third groups, nor of determining an increased probability of failure or degraded performance based on the determined health statuses of the first, second and third groups.” 
Examiner answers: the arguments do not apply to the reference (Anderson) being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122